DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 27 January 2021 have been fully considered but they are not persuasive.
The applicant states that support for the amendments of claim 1 are supported in applicant’s par. 95 and 96.  These paragraphs are directed to the embodiment depicted in Fig. 9.
The applicant states that the support for new claim 14 is supported in applicant’s par. 63-65 and Fig. 6.
Claim 14 depends from claim 1.  If claim 1 is directed towards Fig. 9 and claim 14 is directed towards Fig. 6; it is unclear how the two are actually structurally related.  Fig. 6 is a conceptual block diagram and does not show the actual structure or actual structural relationship of the elements.  Fig. 6 recites a “heat sink” (605) but it’s unclear where the “heat sink” is in Fig. 9.  In other embodiments of an “electronic device,” the “heat sink” is element (410 or 510) in Fig. 4A-4B and 5, respectively.

Regarding the extended heat sink having the structure of a heat conductor, heat conduction connector, thermal extension and heat sink, the applicant does not relate 
Referring to Fig. 6, the applicant’s specification states that optionally, the thermal extension (604) may be an elastic thermally conductive material or an extended heat sink (par. 71).  However, applicant’s new Fig. 6 shows that all of elements (602-605) is the extended heat sink which does not appear to be consistent with the originally filed specification.  Fig. 6 is a conceptual block diagram and does not show the actual structure of the elements.  The applicant’s specification states that the cooling fin includes these elements (par. 68), however an actual cooling fin is not shown.  It is unclear how the elements recited in Fig. 6 structurally relate to the cooling fins as depicted in Fig. 1A-2C.  
Referring to Fig. 9, the applicant’s specification states that the heat conduction connector (903) and the thermal extension (904) may be integrally disposed with the heat conductor (902) to form an extending heat sink (par. 95); and then states that the thermal extension (904) is the extended heat sink (par. 97); however there are no cooling fins shown and it’s unclear as to which element is the substrate unlike in previous embodiments of Fig. 1A-2C showing the substrate (110, 210) and the relationship with the cooling fins (120, 220).

Regarding the 112(b) rejections
	In the previous office action the examiner rejected claims 1-10 under 25 U.S.C 112(b) because the disclosed scope of the “heat dissipation structure” as recited claim 1 
In response, the applicant states they have deleted the heating elements (601 or CPU, or the devices to be cooled) are comprised by the heat dissipation structure.  However this is not reflected in the claim amendment because claim 1 now recites “a plurality of contact regions being in contact with at least one heating element to be cooled.”  Of note is that the claim recites “a plurality of contact regions” and also “at least one heating element to be cooled.”  How can there be more than one contact region if there is one heating element?
Again, the disclosed scope of a “heat dissipation structure” (claims 1-5, 7 and 14-16) does not include any heating elements.  As disclosed the structural metes and bounds of the “heat dissipation structure” is depicted in Fig. 1A-2C and 6 (par. 11-12 and 16), there are no “at least one heating element to be cooled” present.  For the “heat dissipation structure,” the term “contact regions” have no specific meaning because, since there is no “at least one heating element to be cooled,” there is no area of contact between an “at least one heating element to be cooled” and the “heat dissipation structure.”  The term “contact regions” are not structural but merely an intended use label for areas of a possible heating element to be mounted.
However, the “electronic device” (claim 17) comprises the “heat dissipation structure” and the “at least one heating element to be cooled” as depicted in Fig. 3A-5 (par. 13-15).  For the “electronic device,” the term “contact regions” have structural meaning because it is the area of physical contact between the “at least one heating element to be cooled” and the “heat dissipation structure.”  

It’s confusing in that the applicant appears to be utilizing the same term “contact regions” to mean both, area of contact with at least one heating element and area intended for contact with at least one heating element but no actual contact.
The examiner maintains that the claims are indefinite under 35 U.S.C. 112(b).

Drawings
The drawings were received on 27 January 2021.  These drawings are not acceptable.  The addition of reference character (120) for Fig. 8-10 is new matter as the originally filed disclosure does not mention or describe the cooling fins with respect to the elements shown.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Regarding claims 1-5, 7 and 14-16 it appears that the only figure depicting the actual structure of an “extended heat sink” is Fig. 9, which originally did not label any cooling fins, nor did the specification discuss the relationship of the cooling fins or contact regions for that embodiment.  In Fig. 9, the heating element (901) appears to be pointing to an end portion of the heat conductor (heat sink 902), however, the specification states that a heating element (901) is a CPU.  The figure and the description appear to conflict with one another.  The “extended heat sink” appears to be between sets of cooling fins however it is unclear as to the location of a pair of contact 
(Claim 2) a heat dissipation structure comprising … an extended heat sink … and wherein the one or more of the cooling fins are disposed between a pair of the plurality of contact regions on the substrate must be shown or the feature(s) canceled from the claim(s).  
(Claim 3) a heat dissipation structure comprising … an extended heat sink … and … wherein at least one of the cooling fins is disposed on a second surface of the substrate opposite to the first surface must be shown or the feature(s) canceled from the claim(s).  
(Claim 7) a heat dissipation structure comprising … an extended heat sink … and … thermal extension and the corresponding at least one heating element are in different planes must be shown or the feature(s) canceled from the claim(s).  
(Claim 15) a heat dissipation structure comprising … an extended heat sink … and … heat conduction connector and the corresponding at least one heating element are in different planes must be shown or the feature(s) canceled from the claim(s).  
(Claim 16) a heat dissipation structure comprising … an extended heat sink … and … heat conduction connector and the corresponding at least one heating element are in different planes and the thermal extension and the corresponding at least one heating element are in different planes must be shown or the feature(s) canceled from the claim(s).


It appears that applicant is attempting to claim the embodiment depicted in Fig. 5 because it is the only embodiment that shows at least one second device (540) being disposed in a space between at least two of the plurality of cooling fins (522).
As it relates to the claim, that embodiment shows an electronic device (500) comprising one or more first devices (530) each having a corresponding cooling surface to be cooled; a heat dissipation structure (520) including one or more heat sinks (510) disposed on the corresponding cooling surface, each of the heat sinks including: a substrate (521) comprising a thermally conductive material and having a first surface with a plurality of contact regions being in contact with the corresponding cooling surface or different regions of the corresponding cooling surface of the one or more first devices (530); a plurality of cooling fins (522) connected to the substrate (521); and at least one second device (540) being disposed in a space between at least two of the plurality of the cooling fins (522).

No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
.
Appropriate correction is required.

Claim Objections
Claim 7 is objected to because of the following informalities:  
Claim 7 does not end with any punctuation.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7 and 14-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1-5, 7 and 14-16, it appears that the only figure depicting the actual structure of an “extended heat sink” is Fig. 9, which originally did not label any cooling fins, nor did the specification discuss the relationship of the cooling fins or contact regions for that embodiment.  In Fig. 9, the heating element (901) appears to be pointing to an end portion of the heat conductor (heat sink 902), however, the specification states that a heating element (901) is a CPU.  The figure and the description appear to conflict with one another.  The “extended heat sink” appears to be between sets of cooling fins however it is unclear as to the location of a pair of contact regions, since there is only one heating element; therefore unclear as to the location and structural relationship of the elements is unclear.
Claim 1 recites “a plurality of contact regions” and also “at least one heating element to be cooled.”  How can there be more than one contact region if there is one heating element?
The disclosed scope of a “heat dissipation structure” (claims 1-5, 7 and 14-16) does not include any heating elements.  As disclosed the structural metes and bounds of the “heat dissipation structure” is depicted in Fig. 1A-2C and 6 (par. 11-12 and 16), there are no “at least one heating element to be cooled” present.  For the “heat dissipation structure,” the term “contact regions” have no specific meaning because, since there is no “at least one heating element to be cooled,” there is no area of contact between an “at least one heating element to be cooled” and the “heat dissipation 
In other words, the “at least one heating element to be cooled” is not comprised by the “heat dissipation structure” as shown, and “contact regions” only structurally exist in the “electronic device” not in the “heat dissipation structure.”
It’s confusing in that the applicant appears to be utilizing the same term “contact regions” to mean both, area of contact with at least one heating element and area intended for contact with at least one heating element but no actual contact.

Regarding the extended heat sink having the structure of a heat conductor, heat conduction connector, thermal extension and heat sink, the applicant does not relate these elements to the “heat dissipation structure” or the “cooling fins” of the heat dissipation structure.  Fig. 1A-2C depicts the “heat dissipation structure” but an “extended heat sink” as claimed (claims 1-5, 7 and 14-16) is not shown or described.  
It is unclear as to the structural relationship between the extended heat sink and the cooling fins.
Referring to Fig. 9, the applicant’s specification states that the heat conduction connector (903) and the thermal extension (904) may be integrally disposed with the heat conductor (902) to form an extending heat sink (par. 95); and then states that the thermal extension (904) is the extended heat sink (par. 97); however there are no cooling fins shown and it’s unclear as to which element is the substrate unlike in previous embodiments of Fig. 1A-2C showing the substrate (110, 210) and the relationship with the cooling fins (120, 220).

Claim 2 also recites a heat dissipation structure comprising … an extended heat sink … and wherein the one or more of the cooling fins are disposed between a pair of the plurality of contact regions on the substrate.  The structural relationship between these elements is unclear.
Claim 3 also recites a heat dissipation structure comprising … an extended heat sink … and … wherein at least one of the cooling fins is disposed on a second surface of the substrate opposite to the first surface.  The structural relationship between these elements is unclear.
Claim 7 also recites a heat dissipation structure comprising … an extended heat sink … and … thermal extension and the corresponding at least one heating element are in different planes.  The structural relationship between these elements is unclear.
Claim 15 also recites a heat dissipation structure comprising … an extended heat sink … and … heat conduction connector and the corresponding at least one heating element are in different planes.  The structural relationship between these elements is unclear.
Claim 16 also recites a heat dissipation structure comprising … an extended heat sink … and … heat conduction connector and the corresponding at least one heating element are in different planes and the thermal extension and the corresponding at least one heating element are in different planes.  The structural relationship between these elements is unclear.


It appears that applicant is attempting to claim the embodiment depicted in Fig. 5 because it is the only embodiment that shows at least one second device (540) being disposed in a space between at least two of the plurality of cooling fins (522).
As it relates to the claim, that embodiment shows an electronic device (500) comprising one or more first devices (530) each having a corresponding cooling surface to be cooled; a heat dissipation structure (520) including one or more heat sinks (510) disposed on the corresponding cooling surface, each of the heat sinks including: a substrate (521) comprising a thermally conductive material and having a first surface with a plurality of contact regions being in contact with the corresponding cooling surface or different regions of the corresponding cooling surface of the one or more first devices (530); a plurality of cooling fins (522) connected to the substrate (521); and at least one second device (540) being disposed in a space between at least two of the plurality of the cooling fins (522).
However, each of the heat sinks (510) does not include a substrate (521).  


It appears that the applicant may be inappropriately combining different features from mutually exclusive embodiments not supported by the original disclosure, therefore as claimed the subject matter is considered new matter.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5, 7 and 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the same plane".  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the corresponding at least one heating element".  There is insufficient antecedent basis for this limitation in the claim.

Claim 14 recites two instances of the limitation "the same plane".  There is insufficient antecedent basis for these limitations in the claim.
Claim 15 recites two instances of the limitation "the corresponding at least one heating element".  There is insufficient antecedent basis for these limitations in the claim.
Claim 15 recites the limitation "the same plane".  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites two instances of the limitation "the corresponding at least one heating element".  There is insufficient antecedent basis for these limitations in the claim.

Regarding claims 1-5, 7 and 14-16, it appears that the only figure depicting the actual structure of an “extended heat sink” is Fig. 9, which originally did not label any cooling fins, nor did the specification discuss the relationship of the cooling fins or contact regions for that embodiment.  In Fig. 9, the heating element (901) appears to be pointing to an end portion of the heat conductor (heat sink 902), however, the specification states that a heating element (901) is a CPU.  The figure and the description appear to conflict with one another.  The “extended heat sink” appears to be between sets of cooling fins however it is unclear as to the location of a pair of contact regions, since there is only one heating element; therefore the location and structural relationship of the elements is unclear.

The disclosed scope of a “heat dissipation structure” (claims 1-5, 7 and 14-16) does not include any heating elements.  As disclosed the structural metes and bounds of the “heat dissipation structure” is depicted in Fig. 1A-2C and 6 (par. 11-12 and 16), there are no “at least one heating element to be cooled” present.  For the “heat dissipation structure,” the term “contact regions” have no specific meaning because, since there is no “at least one heating element to be cooled,” there is no area of contact between an “at least one heating element to be cooled” and the “heat dissipation structure.”  The term “contact regions” are not structural but merely an intended use label for areas of the substrate where a possible heating element could be mounted.
In other words, the “at least one heating element to be cooled” is not comprised by the “heat dissipation structure” as shown, and “contact regions” only structurally exist in the “electronic device” not in the “heat dissipation structure.”
It’s confusing in that the applicant appears to be utilizing the same term “contact regions” to mean both, area of contact with at least one heating element and area intended for contact with at least one heating element but no actual contact.

Regarding the extended heat sink having the structure of a heat conductor, heat conduction connector, thermal extension and heat sink, the applicant does not relate these elements to the “heat dissipation structure” or the “cooling fins” of the heat 
It is unclear as to the structural relationship between the extended heat sink and the cooling fins.
Referring to Fig. 9, the applicant’s specification states that the heat conduction connector (903) and the thermal extension (904) may be integrally disposed with the heat conductor (902) to form an extending heat sink (par. 95); and then states that the thermal extension (904) is the extended heat sink (par. 97); however there are no cooling fins shown and it’s unclear as to which element is the substrate unlike in previous embodiments of Fig. 1A-2C showing the substrate (110, 210) and the relationship with the cooling fins (120, 220).

Claim 2 also recites a heat dissipation structure comprising … an extended heat sink … and wherein the one or more of the cooling fins are disposed between a pair of the plurality of contact regions on the substrate.  The structural relationship between these elements is unclear.
Claim 3 also recites a heat dissipation structure comprising … an extended heat sink … and … wherein at least one of the cooling fins is disposed on a second surface of the substrate opposite to the first surface.  The structural relationship between these elements is unclear.
Claim 7 also recites a heat dissipation structure comprising … an extended heat sink … and … thermal extension and the corresponding at least one heating element are in different planes.  The structural relationship between these elements is unclear.

Claim 16 also recites a heat dissipation structure comprising … an extended heat sink … and … heat conduction connector and the corresponding at least one heating element are in different planes and the thermal extension and the corresponding at least one heating element are in different planes.  The structural relationship between these elements is unclear.

Referring to Claim 17, the claim recites an electronic device, comprising: one or more first devices each having a corresponding cooling surface to be cooled; a heat dissipation structure including one or more heat sinks disposed on the corresponding cooling surface, each of the heat sinks including: a substrate comprising a thermally conductive material and having a first surface with a plurality of contact regions being in contact with the corresponding cooling surface or different regions of the corresponding cooling surface of the one or more first devices; a plurality of cooling fins connected to the substrate; and at least one second device being disposed in a space between at least two of the plurality of the cooling fins.
It appears that applicant is attempting to claim the embodiment depicted in Fig. 5 because it is the only embodiment that shows at least one second device (540) being disposed in a space between at least two of the plurality of cooling fins (522).
each of the heat sinks including: a substrate (521) comprising a thermally conductive material and having a first surface with a plurality of contact regions being in contact with the corresponding cooling surface or different regions of the corresponding cooling surface of the one or more first devices (530); a plurality of cooling fins (522) connected to the substrate (521); and at least one second device (540) being disposed in a space between at least two of the plurality of the cooling fins (522).
However, each of the heat sinks (510) does not include a substrate (521).  
The first device (530) has the cooling surface.  The heat dissipation structure (520) comprises the substrate (521) and contact regions (5211).  The contact regions (5211) are not in contact with the cooling surface (of 530).  It is unclear as to the applicant’s intended structural scope.

	It appears that the applicant may be inappropriately combining different features from mutually exclusive embodiments, therefore the claims are insolubly ambiguous.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EARL N TAYLOR whose telephone number is (571)272-8894.  The examiner can normally be reached on M-F, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/EARL N TAYLOR/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        
EARL N. TAYLOR
Primary Examiner
Art Unit 2896